OFFICE OF THE AWORNEY         GENERAL   OF TEXAS
                           AUSTIN




HonorableW. E. Saenger, Seoretary
Upper GuadalupeRiver Authority
Karrville, Texas

Dear Sir:




         %e acknowledge                             Maroh   194i,~
requesting an opinion on




                    o. 83, Seotion 8a, of the 47th Legislature,


    the
    District . . . oreated by virtue OS an Act of the
    46th Legislature,out at the funds .inthe State
    Treasury. . . the am of Three Thousand SIX Hun-
    dred Dollars ($3,600),which may be withdrawn from
    time to time on warrant signed by the Chairnm of
    the Board of Directors and the Treasurer of the
    aaid . . . Distriot; . . .*
Iionorab$eU. E. Saenger, page 2



         Under the terms of the above'quoted statute appropriat-
ing $3,600 "for the use of the Upper Guadalupe River Authority
and Beclamation Distriot,N we find no Words of limitation nor a
setting out of specified purposes for which said moneys must be
used by said District. It is therefore proper that,this appropria-
tion should be used to effectuate any one or mOre of the several
purposes for which said District was created. Thus, we are re-
ferred to Acts 1939, 46th Legislature, Senate Bill No. 303, Chap-
ter 5, page 1062, the Act which created the said Authority and
Di.stric.t
         ilndwhich enumerates its several purposes, functions
and powers.
          Senate hi.11No. 303, Section 2, of the 46th Legisla-
ture, reads in part as follows:
         a . . . the District shall have and is author-
    ized to exercise the following powers, rights, privi-
    leges and functions:
         *(a) to control, store and preserve within the
    boundaries of the District.,the waters of the Guad-
    alupe River and its tributaries for any useful pur-
    pose or purposes. . .;

          “(b) to prevent or da in the prevention of
     damage to person or property from the waters of the
     Guadalupe Hiver ana its tributaries;
          a. . . .

          *(a) to do any and all other acts or things
     necessary or convenient to the
                                _   exercise of the powers,
     rights, privileges or fllllCtlOnS
                                     Conferred on it. . . .fl
          The fact situation c&fronting the Authority and Ms-
trict in regard to the underbrush growth in the river is present-
ed in your letter as follows:
          "In 1932 we had a flood which aid consider-
     able damage due to the fact that the river bottoms
     were grown up with trees and brush, and retarded
     the flow of the water. Again in 1935 we had anoth-
     er flood, but as the 1932 flood had washed out all
     of thfs brush, it.did very little damage, the water
     was able to move down stream faster.
Honorable W. E. Saenger, page 3


          vsince this time the river bottoms have begun
     to grew up again, ana I amanxious to know if any
     of these funds can be used for oleaning out same."
          In order to effectuatethe funotiona ana purposes
of the sai$ Authority and District as speoified inSenate
Bill 303, above quoted, it is our oon~lusion that the Upper
GuadalupeRiver Authoritywould have the power to require
that the underbrush of the river bcttoma be oleaned out to
aid in keeping the waters thereof within its bank6 and to
prevent damage by flood; that the moneys appropriatedto it
for flood control measures might well be expended for this
particular purpose0
          It is our opinion, therefore,that the appropriation
provided the Upper GuadalupeRiver Authority under House Bill
83, Section 8 of the 47th Legislature,may be used for the
purpose of oleaning out underbrushfrom the river bottom,
suoh  purpose being incidentalto its power to oontrol floods.

                                           Very truly yours
                                      ATl'OFfNE?
                                              (jENERBLOF TEKAS

                                      BY   (a)    GlennR. Lewis
                                                      Assistant

                                      By   (8)   Chester Ollison

00:db


APPROVED MAY 15, 1942                 APPRm
(s) Gerald C. Mann                    Opinion Committee
Attorney General of Texae             By B.W.B. Ohairman